DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on April 8, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/8/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on May 15, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-11 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  

A phase-shifted full bridge switching converter, comprising: 
a transistor full-bridge including a first half-bridge comprising a first high-side transistor and a first low-side transistor, and a second half-bridge comprising a second high-side transistor and a second low-side transistor; and 
a controller circuit configured to generate a first drive signal for the first high-side transistor, a second drive signal for the first low-side transistor, a third drive signal for the second high-side transistor and a fourth drive signal for the second low-side transistor, 
wherein the first drive signal and the second drive signal are periodic with a cycle period, pulse-width modulated and have a temporal offset to each other that equals half of the cycle period, 
wherein the third drive signal and the fourth drive signal are periodic with a cycle period, pulse-width modulated and have a temporal offset to each other that equals half of the cycle period, 
wherein the first drive signal and the second drive signal are phase shifted with respect to the third drive signal and the fourth drive signal, 
wherein the controller circuit is further configured to generate the first drive signal so that the first high-side transistor is switched off when the third drive signal indicates to switch on the second high-side transistor, and to generate the second drive signal so that the first low-side transistor is switched off when the fourth drive signal indicates to switch on the second low-side transistor.

Regarding claims 7-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method for controlling a phase-shifted full bridge switching converter, the method comprising: 
generating a first drive signal for a first high-side transistor, a second drive signal for a first low-side transistor, a third drive signal for a second high-side transistor and a fourth drive signal for a second low-side transistor of the switching converter, 
wherein the first drive signal and the second drive signal are periodic with a cycle period, pulse-width modulated and have a temporal offset to each other that equals half of the cycle period, 141012-2702 / 2019P50317US 
wherein the third drive signal and the fourth drive signal are periodic with the cycle period, pulse-width modulated and have a temporal offset to each other that equals half of the cycle period, 
wherein the first drive signal and the second drive signal are phase shifted with respect to the third drive signal and the fourth drive signal; 
wherein the first drive signal is generated so that the first high-side transistor is switched off when the third drive signal indicates to switch on the second high-side transistor, 
wherein the second drive signal is generated so that the first low-side transistor is switched off when the fourth drive signal indicates to switch on the second low-side transistor.

Regarding claim 11, the prior art fails to disclose or suggest the emboldened and italicized features below:
A phase-shifted full bridge switching converter, comprising: 
a transistor full-bridge including a first half-bridge comprising a first high-side transistor and a first low-side transistor, and a second half-bridge comprising a second high-side transistor and a second low-side transistor; and 
a controller circuit configured to generate a first drive signal for the first high- side transistor, a second drive signal for the first low-side transistor, a third drive signal for the second high-side transistor and a fourth drive signal for the second low-side transistor, 151012-2702 / 2019P50317US 
wherein the first drive signal and the second drive signal are periodic with a cycle period, pulse-width modulated and have a temporal offset to each other that equals half of the cycle period, 
wherein the third drive signal and the fourth drive signal are periodic with a cycle period, pulse-width modulated and have a temporal offset to each other that equals half of the cycle period, 
wherein the first drive signal and the second drive signal are phase shifted with respect to the third drive signal and the fourth drive signal, 
wherein the controller circuit is further configured to generate the first drive signal so that the first high-side transistor is switched off when the third drive signal indicates to switch on the second high-side transistor, and to generate the second drive signal so that the first low-side transistor is switched off when the fourth drive signal indicates to switch on the second low-side transistor, 
wherein when the second low-side transistor is switched off, the second high-side transistor is switched on and the first high-side transistor is switched off, the first low-side transistor being switched on after a predetermined phase shift,
wherein when the second high-side transistor is switched off, the second low-side transistor is switched on and the first low-side transistor is switched off, the first high-side transistor being switched on after the predetermined phase shift.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayasaki et al (US 2018/0048240) deals with a switching power supply apparatus, Scandola (US 2015/0171729) deals with a system and method for a power converter, Jacobson et al (US 2015/0029758) deals with a wide input DC/DC resonant converter to control reactive power, Pahlevaninezhad et al (US 2013/0223103) deals with a load adaptive variable frequency phase-shift full bridge DC/DC converter, Ye (US 2013/0033904) deals with a phase-shifted full bridge converter with reduced .

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838